Case 5:19-cv-00016-EKD-JCH Document 13 Filed 05/15/19 Page 1 of 24 Pageid#: 73




                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF VIRGINIA
                                   Harrisonburg Division

     MELISSA S. SHIFFLETT and
     BRENT A. SHIFFLETT,

                                     Plaintiffs,          Civil Action No. 5:19-cv-00016-EKD

     v.

     SPECIALIZED LOAN SERVICING, LLC,

                                     Defendant.

                                    AMENDED COMPLAINT

          COME NOW Plaintiffs, Melissa S. Shifflett and Brent A. Shifflett (“Plaintiffs”), pursuant

 to Rule 15(a)(1)(B) of the Federal Rules of Civil Procedure, by counsel, and file this Amended

 Complaint against Defendant, Specialized Loan Servicing, LLC (“SLS”). In support of their

 Amended Complaint, Plaintiffs allege as follows:

                                 PRELIMINARY STATEMENT

          1.     As the entities that perform the day-to-day management of loans on behalf of

 lenders and investors, “servicers can have a direct and profound impact on borrowers.” 1 This case

 exemplifies the devastating impact that abusive servicing practices can have on homeowners.

          2.     Here, Plaintiffs are facing the foreclosure of their home solely because of SLS’s

 inability or unwillingness to perform basic servicing functions including accepting payments and

 maintaining accurate records concerning Plaintiffs’ payments and mortgage.




 1See Mortgage Servicing Rules Under the Real Estate Settlement Procedures Act (Regulation
 X), 78 Fed. Reg. 10696, 10699 (Feb. 14, 2013) (codified at 12 C.F.R. pt 1024) [hereinafter 2013
 Regulation X Amendments].
Case 5:19-cv-00016-EKD-JCH Document 13 Filed 05/15/19 Page 2 of 24 Pageid#: 74




           3.    To be clear, Plaintiffs’ home is currently threatened by foreclosure despite their

 willingness and ability to make their monthly payments. Plaintiffs actively attempted to make full

 payments each month but were thwarted by either SLS’s incompetence or bad faith in executing

 its servicer duties.

           4.    A homeowner should not have to file a lawsuit in order to correct an accounting

 error in the records of his or her loan servicer. Indeed, Congress enacted the Real Estate Settlement

 Procedures Act (“RESPA”), 12 U.S.C. §§ 2601-2617, in part, to protect consumers from the type

 of abusive and inaccurate servicing practices used by SLS in servicing Plaintiffs’ account.

 Consistent with its consumer protection purposes, RESPA imposes mandatory duties on mortgage

 servicers, including investigative duties when responding to a borrower’s belief that his or her

 account is in error. 12 U.S.C. § 2605.

           5.    In this case, the errors on the Shiffletts’ home mortgage account should have been

 resolved by a simple phone call. Instead, the Shiffletts repeatedly contacted SLS to resolve

 discrepancies in SLS’s representations regarding the status of the account and the amount that was

 due. Because of SLS’s inability to resolve its own errors, the Shiffletts are now behind on their

 mortgage; have been charged unnecessary late fees, default related fees, and interest; and are facing

 foreclosure of their home.

           6.    RESPA provides for actual damages, statutory damages, costs, and attorney’s fees

 for violations of certain mortgage servicer duties. The imposition of civil liability on servicers for

 the damage caused by their violations of the requirements of RESPA is essential to achieve the

 consumer protection purposes of RESPA because home mortgage servicers are incentivized “to

 look for opportunities to impose fees on borrowers to enhance revenues.” 2 Indeed, this case is


 2
     Id.


                                                   2
Case 5:19-cv-00016-EKD-JCH Document 13 Filed 05/15/19 Page 3 of 24 Pageid#: 75




 exemplary of the far reaching consequences noncompliance with RESPA can have on a

 homeowner while a servicer has profited from assessing late fees and other charges on the

 borrower’s account.

         7.      Accordingly, Plaintiffs allege a claim against SLS for its violations of RESPA, 12

 U.S.C. § 2605(e)(2) for its failure to appropriately respond to Plaintiffs’ qualified written request

 and correct the errors on their mortgage account. Plaintiffs also allege a claim against SLS for its

 repeated failure to perform standard servicer duties, including SLS’s failure to correct errors

 relating to the allocation of payments on their account in violation of RESPA, 12 U.S.C. § 2605(k).

 Additionally, Plaintiffs allege a class claim against SLS for its failure to provide Plaintiffs with the

 appropriate notice upon receiving their qualified written request in violation of RESPA, 12 U.S.C.

 § 2605(e)(1).

         8.      Plaintiffs allege claims against SLS for its violations of the FDCPA, 15 U.S.C. §§

 1692e and 1692f for its conduct of making false and misleading representations regarding the

 mortgage account and employing unconscionable and deceptive means in its collection on

 Plaintiffs’ mortgage account. Plaintiffs also allege a claim for fraud.

                                   JURISDICTION AND VENUE

         9.      This Court has federal question jurisdiction pursuant to 28 U.S.C. § 1331, 12 U.S.C.

 § 2605(f), and 15 U.S.C. § 1692k. The Court has supplemental jurisdiction over state law claims

 pursuant to 28 U.S.C. § 1367.

         10.     Venue is proper in this Court pursuant to 28 U.S.C. § 1391(b)(2) because a

 substantial part of the events or omissions giving rise to the claim occurred in this District and

 Division.




                                                    3
Case 5:19-cv-00016-EKD-JCH Document 13 Filed 05/15/19 Page 4 of 24 Pageid#: 76




                                             PARTIES

         11.    Plaintiffs are natural persons residing in this District and Division.

         12.    SLS is a foreign company authorized to do business in the Commonwealth of

 Virginia through its registered offices in Richmond, Virginia. At all times relevant to this

 Complaint, SLS was a mortgage loan servicing company governed by RESPA and a debt collector

 governed by the FDCPA because SLS treated the loan as in default at the time it took over servicing

 of the loan.

                                         BACKGROUND

                          SLS’s Servicing of the Shiffletts’ Home Loan

         13.    In August 2012, the Shiffletts received a Chapter 7 discharge in bankruptcy.

         14.    The Shiffletts continued to make monthly payments on their home mortgage to

 Bank of America Home Loans, including their February 2017 payment.

         15.    In February 2017, the servicing of their home loan was transferred from Bank of

 America Home Loans to SLS.

         16.    The Shiffletts received a notice from SLS in February 2017 informing them that

 Bank of America would stop accepting their payments on February 14, 2017 and that “SLS will

 start accepting payments from you on February 15, 2017.” The notice also offered monthly

 automatic payment drafting.

         17.    The Shiffletts contacted SLS regarding their mortgage payments and to set up

 automatic payments. They were informed by an SLS representatives over the phone that SLS

 would not accept any payment on the account until April 2017 and that the Shiffletts could not set

 up automatic payments or request monthly statements until April 2017.




                                                  4
Case 5:19-cv-00016-EKD-JCH Document 13 Filed 05/15/19 Page 5 of 24 Pageid#: 77




        18.       Nonetheless, in March 2017, SLS sent the Shiffletts a “Notice of Default and Notice

 of Intent to Foreclose” on the Shiffletts home, incorrectly claiming that the Shiffletts had failed to

 pay their January, February, and March payments.

        19.       The March 2017 Notice of Default demanded the Shiffletts to pay $1,803.24, which

 upon information and belief, included late charges.

        20.       SLS also charged a late fee to the Shiffletts’ account in March even though the

 Shiffletts timely paid their February payment to Bank of America.

        21.       In April 2017, the Shiffletts paid the $1,803.24 to SLS, which SLS informed them

 would cover their mortgage payments for the months of February, March, and April.

        22.       Nonetheless, the Shiffletts were subsequently charged a fee for default related

 services.

        23.       And, in May 2017, SLS sent the Shiffletts a “Notice of Default and Notice of Intent

 to Foreclose” incorrectly claiming that the Shiffletts failed to pay their April 2017 payment and

 demanding $1,107.67, which upon information and belief, included late charges.

        24.       The Shiffletts contacted SLS regarding the May 2017 Notice of Default and were

 informed that their account was current, that they owed $555.09 for the month, and to disregard

 the Notice of Default.

        25.       Because the Shiffletts had still not received a monthly statement from SLS, they

 contacted SLS in June 2017 to make their payment and check on the status of their account. They

 made a payment of $548.16, which they were told brought their account current. The Shiffletts

 requested that SLS send them monthly statements and were told that the statements should begin

 arriving soon.

        26.       Nonetheless, SLS charged a property inspection fee to the Shiffletts’ account.




                                                   5
Case 5:19-cv-00016-EKD-JCH Document 13 Filed 05/15/19 Page 6 of 24 Pageid#: 78




        27.     And, in July 2017, SLS sent the Shiffletts a “Notice of Default and Notice of Intent

 to Foreclose” erroneously providing that their loan was in default as a result of their failure to

 make their June 2017 payment and demanding $1,120.66, which upon information and belief,

 included late charges.

        28.     The Shiffletts contacted SLS regarding the July 2017 Notice and were informed by

 an SLS representative that their account was current and that they did not need to make a payment

 at that time. The Shiffletts informed SLS that they were still not receiving the requested monthly

 statements.

        29.     Nonetheless, SLS charged a property inspection fee to the Shiffletts’ account.

        30.     And, the Shiffletts received another “Notice of Default and Notice of Intent to

 Foreclose” in August 2017.

        31.     The Shiffletts contacted SLS and were told that they failed to make a July payment.

 The Shiffletts made a $1,120.66 payment, which they were informed would cover their July and

 August payments.

        32.     Because the Schiffletts were still not receiving monthly statements, they called to

 inquire about their September 2017 payment. They made a payment of $548.16 at the instruction

 of SLS.

        33.     Nonetheless, SLS charged a property inspection fee to the Shiffletts’ account.

        34.     And, in October 2017, SLS sent the Shiffletts another “Notice of Default and Notice

 of Intent to Foreclose,” incorrectly claiming that the Shiffletts failed to make their September 2017

 payment and demanding $1,109.67, which included late charges, to bring their account current.




                                                  6
Case 5:19-cv-00016-EKD-JCH Document 13 Filed 05/15/19 Page 7 of 24 Pageid#: 79




         35.     The Shiffletts contacted SLS regarding the October 2017 Notice of Default and

 were informed that their account was current and, in fact, that they had overpaid on their account

 earlier in the year.

         36.     Nonetheless, SLS charged a property inspection fee to the Shiffletts’ account.

         37.     Because the Shiffletts were still not receiving monthly statements, they called to

 inquire about the status of their account in November 2017. Even though they were previously

 informed of an overpayment on their account, the SLS representative informed them that they

 needed to make a $571.65 payment to cover their October 2017 payment, which the Shiffletts

 made at that time.

         38.     Nonetheless, later in November 2017, the Shiffletts received another “Notice of

 Default and Notice of Intent to Foreclose” erroneously indicating that they failed to pay their

 October 2017 payment and demanding $1,138.94, which upon information and belief included late

 charges, to bring their account current.

         39.     The Shiffletts contacted SLS regarding the 2017 Notice of Default and were

 informed by an SLS representative that their account was current.

         40.     Later in November 2017, the Shiffletts made a payment of $571.65 to SLS.

         41.     Nonetheless, SLS charged a property inspection fee to the Shiffletts’ account.

         42.     And, in December 2017, SLS sent the Shiffletts another “Notice of Default and

 Notice of Intent to Foreclose” indicating that they failed to make their November payment and

 demanding $1,168.21, which upon information and belief, included late charges, to bring their

 account current.

         43.     The Shiffletts contacted SLS regarding the 2017 Notice of Default and were told to

 disregard the notice; however, SLS charged a property inspection fee to the Shiffletts’ account.




                                                  7
Case 5:19-cv-00016-EKD-JCH Document 13 Filed 05/15/19 Page 8 of 24 Pageid#: 80




        44.     The Shiffletts made a payment of $571.65 to SLS in December.

        45.     Nonetheless, in January 2018, SLS sent the Shiffletts a “Notice of Default and

 Intent to Foreclose” indicating that they failed to make their December payment and demanding

 $1,179.56, which included late charges, to bring the account current.

        46.     The Shiffletts contacted SLS regarding the January 2018 Notice of Default. An SLS

 representative informed the Shiffletts that they did not need to make a payment because they had

 previously overpaid on their account. The SLS representative also informed them that SLS would

 not send the Shiffletts monthly billing statements because their mortgage was discharged in

 bankruptcy. Notwithstanding this representation from the SLS representative, SLS charged a

 property inspection fee to the Shiffletts’ account.

        47.     In February 2018, the Shiffletts received a letter from SLS providing that the

 Shiffletts could elect to receive monthly periodic statements by filling out an attached form and

 sending it to SLS. The Shiffletts filled out the form and faxed it to SLS at the number designated

 on the form.

        48.     Even though the Shiffletts were informed by SLS that they did not need to make a

 payment in January, they were informed by an SLS representative in February 2018 that their

 account was delinquent and that $2,046.76, including late charges, was due.

        49.     Additionally, SLS charged multiple property inspection fees to the Shiffletts’

 account in February 2018.

        50.     The Shiffletts made the payment of $2,046.76 in February 2018. However, after

 making the payment, they were informed that they had made overpayments on their account and

 that they would not need to make another payment on the account until May 2018.




                                                   8
Case 5:19-cv-00016-EKD-JCH Document 13 Filed 05/15/19 Page 9 of 24 Pageid#: 81




        51.     Even though the Shiffletts were informed by SLS that their overpayments would

 cover their March and April payments, they received a Delinquent Notice from SLS on or around

 April 13, 2018.

        52.     On or around April 13, 2018, the Shiffletts spoke with an SLS representative who

 indicated that SLS did not receive payments for March and April 2018. The SLS representative

 indicated that the issue would be resolved by the application of the unapplied funds for the March

 and April 2018 payments.

        53.     Nonetheless, on or around April 17, 2018, SLS sent the Shiffletts a “Notice of

 Default and Intent to Foreclose.” The Default Notice erroneously indicated that the Shiffletts failed

 to make their March 2018 payment and demanded $1,161.22 to cover their March and April

 payments. Upon information and belief, this amount included late charges and other fees.

        54.     The Shiffletts contacted SLS regarding the April 2018 Notice of Default and were

 instructed to disregard the Notice. In spite of this representation from the SLS representative, SLS

 charged a property inspection fee to the Shiffletts’ account.

        55.     The Shiffletts made their May 2018 payment by mailing a check to SLS at the

 address designated by SLS for payments.

        56.     On or around May 16, 2018, the Shiffletts contacted SLS and were informed that

 SLS had not received the Shiffletts’ May 2018 payment.

        57.     On or around May 17, 2018, the Shiffletts contacted SLS and were informed that

 SLS had still not received the check in the mail.

        58.     On or around May 22, 2018, the Shiffletts contacted SLS and were informed that

 SLS had still not received their check in the mail. However, because there was an overpayment on




                                                     9
Case 5:19-cv-00016-EKD-JCH Document 13 Filed 05/15/19 Page 10 of 24 Pageid#: 82




 their account, SLS indicated that the overpayment would be applied to cover their May 2018

 payment.

        59.     Nonetheless, SLS charged a property inspection fee to the Shifflett’s account, and

 on or around May 31, 2018, SLS sent the Shiffletts a “Notice of Default and Notice of Intent to

 Foreclose” indicating that they had failed to make their April 2018 payment and demanding

 $1,536.48 to cover their April and May payments.

        60.     In May 2018, the Shiffletts received a monthly periodic statement from SLS

 erroneously indicating that they failed to make their March, April, and May 2018 payments. The

 statement indicated that they owed $2,351.71 to cover their payments, late charges, and other fees

 from March through June 2018.

        61.     On or around June 1, 2018, the Shiffletts contacted SLS and were informed that

 they owed $571.65. The Shiffletts paid the $571.65 to SLS.

        62.     On or around June 8, 2018, the Shiffletts mailed another payment to SLS.

        63.     Nonetheless, SLS sent the Shiffletts a “Notice of Default and Notice of Intent to

 Foreclose” on June 19, 2018 providing that the Shiffletts failed to make their May payment and

 owed $1,554.40 to cover their May and June payments.

        64.     The Shiffletts contacted SLS on or around June 19, 2018, and the SLS

 representative was unable to determine the amount that was due on their account.

        65.     On or around June 28, 2018, the Shiffletts contacted SLS’s Customer Escalation

 Department. However, an SLS representative refused to discuss their account with them.

        66.     The Shiffletts mailed SLS their July payment, but SLS refused to accept the

 payment.




                                                10
Case 5:19-cv-00016-EKD-JCH Document 13 Filed 05/15/19 Page 11 of 24 Pageid#: 83




        67.     SLS recommended that the Shiffletts apply for a home loan modification to cure

 the alleged default amount but denied the Shiffletts’ application.

        68.     The Shiffletts applied for a home loan modification a second time but were denied

 on or around December 24, 2018 and were advised that they would only qualify for a short sale or

 deed in lieu of foreclosure.

        69.     During the two years prior to filing the complaint, the Shiffletts relied on each of

 the representations of SLS and did as they were instructed by SLS.

        70.      SLS has initiated the foreclosure process on the Shiffletts’ home, and the sale is

 scheduled for Wednesday, March 27, 2019.

        71.     Now, because of their reliance on SLS, the Shiffletts are at risk of foreclosure and

 stand to lose over $100,000 of equity in their home.

                    RESPA Provides Protections to Mortgage Loan Borrowers

        72.     “RESPA is a remedial consumer protection statute and imposes obligations upon

 servicers of federally related mortgage loans.” 2013 Regulation X Amendments, supra at 10709.

        73.     “Specifically, with respect to mortgage servicing, the consumer protection purposes

 of RESPA include responding to borrower requests and complaints in a timely manner,

 maintaining and providing accurate information, helping borrowers avoid unwarranted or

 unnecessary costs and fees, and facilitating review for foreclosure avoidance options.” Id.

        74.     Consistent with these purposes, RESPA imposes mandatory duties on mortgage

 servicers in responding to borrower inquiries. 12 U.S.C. § 2605(e).

        75.     Upon receipt of a qualified written request, § 2605(e)(1) requires the servicer to

 acknowledge receipt of the request within 5 days.




                                                 11
Case 5:19-cv-00016-EKD-JCH Document 13 Filed 05/15/19 Page 12 of 24 Pageid#: 84




        76.     This acknowledgment is important to ensure that borrowers are able to receive

 information and correct errors in their mortgage accounts in a timely manner. Indeed, because the

 protections of RESPA’s borrower inquiry procedures are not triggered unless a borrower submits

 a proper qualified written request to the correct address, the acknowledgment provides borrowers

 with notification that their qualified written request has been received by the servicer and will be

 investigated as required by RESPA.

        77.     Section 2605(e)(2) requires the servicer to conduct an investigation and provide the

 borrower with a written explanation or clarification that includes: (1) the information requested by

 the borrower or an explanation of why the information requested is unavailable and (2) the name

 and telephone number of a servicer employee who can provide assistance to the borrower.

        78.     A servicer that fails to comply with the requirements of § 2605(e) is liable to the

 borrower for each failure for actual damages and, in the case of a pattern or practice of

 noncompliance, additional damages of up to $2,000. 12 U.S.C. § 2605(f).

        79.     These requirements and the corresponding civil liability were first added to RESPA

 in 1990 by the Cranston-Gonzalez National Affordable Housing Act as part of a broader effort to

 set a national housing policy so that every American family would be able to afford a decent home

 in a suitable environment. See Cranston-Gonzalez National Affordable Housing Act, Pub. L. No.

 101–625, §§ 101, 102, 941, 104 Stat 4079 (1990).

        80.     Initially, RESPA required servicers to provide acknowledgment of a qualified

 written request within 20 days, but in responding to the 2007-2008 financial crisis, Congress

 shortened the timeframe to 5 days. See 2013 Regulation X Amendments, supra at 10757.

 Additionally, Congress shortened the timeframe to provide a full investigative response from 60

 days to 30 days. Id. at 10758.




                                                 12
Case 5:19-cv-00016-EKD-JCH Document 13 Filed 05/15/19 Page 13 of 24 Pageid#: 85




          81.   Also as part of its response to the 2007-2008 financial crisis, Congress further

 amended § 2605 by increasing penalties that servicers incur for violations of § 2605(e). See id. at

 10709.

          82.   Thus, the protections in RESPA, including § 2605(e), were specifically designed to

 ensure that borrowers have timely access to accurate information regarding their accounts, that

 borrowers are able to avoid unnecessary fees and charges, and that borrowers are able to explore

 all available options to avoid foreclosure of their homes. See id.

          83.   RESPA’s remedial nature provides a necessary incentive for mortgage servicers to

 comply with its requirements. See 2013 Regulation X Amendments, supra at 10701. Given the

 unique attributes of the servicing market, servicers are incentivized “to look for opportunities to

 impose fees on borrowers to enhance revenues.” Id. The Bureau observed that servicers “earn

 revenue from fees assessed on borrowers, including fees on late payments, fees for obtaining force-

 placed insurance, and fees for services, such as responding to telephone inquiries, processing

 telephone payments, and providing payoff statements.” Id. Thus, the imposition of civil liability

 on servicers for the damage caused by their violations of the requirements of RESPA is essential

 to achieve the statute’s consumer protection purposes.

                                      Plaintiffs Submitted a
                                 Qualified Written Request to SLS

          84.   The Shiffletts sent SLS a qualified written request, which SLS received on March

 7, 2019 (the “Qualified Written Request”).

          85.   The Shiffletts sent the Qualified Written Request to SLS’s designated address for

 these types of correspondences. The Qualified Written Request included their names and account

 number and specifically described the information that they sought and that their account was in

 error.



                                                  13
Case 5:19-cv-00016-EKD-JCH Document 13 Filed 05/15/19 Page 14 of 24 Pageid#: 86




        86.     The letter specifically stated that they were current on their account when it was

 transferred to SLS in February 2017, and it informed SLS that it was advising them over the phone

 that they were current on their mortgage while treating their account as in default.

        87.     Plaintiffs Qualified Written Request also requested all invoices for all default

 related fees that SLS refused to delete from their account.

        88.     SLS responded to the Qualified Written Request in a letter dated March 14, 2019.

        89.     SLS’s response falsely stated that the Shiffletts did not send their Qualified Written

 Request to the address designated by SLS for qualified written requests, even though the Shiffletts

 sent their Qualified Written Request to the address designated by SLS.

        90.     SLS’s letter stated, “We note that your inquiry was not sent to the address

 established in writing by SLS that must be used by a borrower to submit a request for information

 or notice of error. As a courtesy, we are designating your inquiry as general correspondence and

 responding accordingly.”

        91.     SLS refused to provide the Shiffletts with the invoices for default-related fees

 assessed to their account. Without this information, the Shiffletts are unable to determine whether

 their account has been charged the appropriate amount for any default related services.

        92.     SLS also failed to uncover the errors in the Shiffletts’ mortgage account in

 responding to their Qualified Written Request.

                                    COUNT ONE:
                        VIOLATION OF RESPA, 12 U.S.C. § 2605(e)(1)
                                   (CLASS CLAIM)

        93.      Plaintiffs incorporate each of the allegations set forth in the preceding paragraphs.

        94.     Pursuant to Rule 23 of the Federal Rules of Civil Procedure, Plaintiffs bring this

 action for themselves and on behalf of a class initially defined as follows:




                                                  14
Case 5:19-cv-00016-EKD-JCH Document 13 Filed 05/15/19 Page 15 of 24 Pageid#: 87




                 All individuals located in the United States of America who sent a qualified
                 written request to the address designated by SLS for such correspondence
                 and who SLS responded to with a letter incorrectly stating that the letter was
                 not sent to the proper address.

                 Plaintiffs are members of the class.

        95.      Numerosity. Fed. R. Civ. P 23(a)(1). Upon information and belief, Plaintiffs

 allege that the class members are so numerous that joinder of all is impractical. The names and

 addresses of the class members are identifiable through the internal business records maintained

 by SLS, and the class members may be notified of the pendency of this action by published and/or

 mailed notice

        96.      Predominance of Common Questions of Law and Fact. Fed. R. Civ. P. 23(a)(2).

 Common questions of law and fact exist as to all members of the putative class, and there are no

 factual or legal issues that differ between the putative class members. These questions predominate

 over the questions affecting only individual class members. The principal issues include whether

 SLS’s noncompliance with 12 U.S.C. § 2605(e)(1) is a part of a pattern or practice of

 noncompliance and whether SLS’s conduct violates 12 U.S.C. § 2605(e)(1).

        97.      Typicality. Fed. R. Civ. P. 23(a)(3). Plaintiffs’ claims are typical of the claims of

 each putative class member. In addition, Plaintiffs are entitled to relief under the same causes of

 action as the other members of the putative class. All claims are based on the same facts and legal

 theories.

        98.      Adequacy of Representation. Fed. R. Civ. P. 23(a)(4). Plaintiffs are an adequate

 representative of the putative class because their interests coincide with, and are not antagonistic

 to, the interests of the members of the class they seek to represent. They have retained counsel

 competent and experienced in such litigation, and they intend to continue to prosecute the action

 vigorously. Plaintiffs and their counsel will fairly and adequately protect the interests of the



                                                  15
Case 5:19-cv-00016-EKD-JCH Document 13 Filed 05/15/19 Page 16 of 24 Pageid#: 88




 members of the class. Neither Plaintiffs nor their counsel have any interests that might cause them

 to not vigorously pursue this action.

         99.     Superiority. Fed. R. Civ. P. 23(b)(3). Questions of law and fact common to the

 class members predominate over questions affecting only individual members, and a class action

 is superior to other available methods for fair and efficient adjudication of the controversy. The

 damages sought by each member are such that individual prosecution would prove burdensome

 and expensive. It would be virtually impossible for members of the class individually to effectively

 redress the wrongs done to them. Even if the members of the class themselves could afford such

 individual litigation, it would be an unnecessary burden on the Courts. Furthermore, individualized

 litigation presents a potential for inconsistent or contradictory judgments and increases the delay

 and expense to all parties and to the court system because of the legal and factual issues raised by

 SLS’s conduct. By contrast, the class action device will result in substantial benefits to the litigants

 and the Court by allowing the Court to resolve numerous individual claims based upon a single set

 of proof in a case.

         100.    As alleged, Plaintiffs submitted their Qualified Written Requests to SLS, and SLS

 received the request.

         101.    In violation of 12 U.S.C. § 2605(e)(1), SLS failed to send Plaintiffs a notice

 acknowledging receipt of their Qualified Written Request.

         102.    Instead, SLS falsely claimed that Plaintiffs failed to send their request to the correct

 address and thus SLS designated their Qualified Written Request as general correspondence.

         103.    As a result of SLS’s violations of 12 U.S.C. § 2605(e)(1), Plaintiffs suffered

 concrete and particularized harm including deprivation of information they are legally entitled to

 protect their interests in their home; the cost of postage; aggravation; and other emotional distress.




                                                   16
Case 5:19-cv-00016-EKD-JCH Document 13 Filed 05/15/19 Page 17 of 24 Pageid#: 89




        104.    Upon information and belief, SLS’s noncompliance with 12 U.S.C. § 2605(e)(1) is

 a part of a pattern or practice of noncompliance with 12 U.S.C. § 2605(e)(1).

        105.    Plaintiffs and the members of the class are entitled to recover actual damages,

 statutory damages, costs, and attorney’s fees from SLS for its violations of 12 U.S.C.§ 2605(e)(1)

 in an amount to be determined by the Court pursuant to 12 U.S.C. § 2605(f).

                                    COUNT TWO:
                        VIOLATION OF RESPA, 12 U.S.C. § 2605(e)(2)
                                (INDIVIDUAL CLAIM)

        106.     Plaintiffs incorporate each of the allegations set forth in the preceding paragraphs.

        107.     SLS failed to conduct an adequate investigation in responding to Plaintiffs’

 Qualified Written Request; failed to make appropriate corrections, including failing to correct the

 accounting errors in their account and delete default fees from their account; and failed to provide

 the information requested by Plaintiffs in violation of 12 U.S.C.§ 2605(e)(2).

        108.    Upon information and belief, SLS had documents and records within its own

 possession demonstrating that Plaintiffs made or attempted to make their payments each month

 and that SLS had provided Plaintiffs with conflicting and inaccurate information regarding the

 status of their loan, and SLS failed to review its own relevant records.

        109.    In violation of RESPA, SLS’s investigation did not fulfill its investigative

 obligations under 12 U.S.C. § 2605(e).

        110.    SLS also refused to provide Plaintiffs with the invoices for default related services

 on their account in violation of 12 U.S.C.§ 2605(e)(2). The Shiffletts are still unsure as to the

 nature of the default related fees assessed to the account and whether the fees assessed were

 appropriate.




                                                  17
Case 5:19-cv-00016-EKD-JCH Document 13 Filed 05/15/19 Page 18 of 24 Pageid#: 90




        111.    Upon information and belief and based on SLS’s repeated violations, SLS’s

 noncompliance with 12 U.S.C. § 2605(e)(2) is a part of a pattern or practice of noncompliance

 with 12 U.S.C. § 2605(e).

        112.    As a result of SLS’s violations of 12 U.S.C. § 2605(e)(2) Plaintiffs suffered

 concrete and particularized harm including deprivation of information they are legally entitled to

 protect their interest in their home; unnecessary interest and fees on their mortgage account; and

 other emotional distress.

        113.    Plaintiffs are entitled to recover actual damages, statutory damages, costs, and

 attorney’s fees from SLS for each of its violations of 12 U.S.C.§ 2605(e)(2) in an amount to be

 determined by the Court pursuant to 12 U.S.C. § 2605(f).

                                  COUNT THREE:
                      VIOLATION OF RESPA, 12 U.S.C. § 2605(k)(1)(C)
                               (INDIVIDUAL CLAIM)

        114.    Plaintiffs incorporate each of the allegations set forth in the preceding paragraphs.

        115.    SLS violated RESPA, 12 U.S.C. § 2605(k)(1)(C), by repeatedly failing to correct

 apparent payment allocation errors on Plaintiffs’ mortgage account, as alleged herein.

        116.    SLS also violated RESPA, 12 U.S.C. § 2605(k)(1)(C), by failing to accept

 Plaintiffs’ mortgage payments (a standard servicer duty) when Plaintiffs were current on their

 mortgage and their payments were sufficient to cover the full amount due.

        117.    As a result of SLS’s repeated violations of 12 U.S.C. § 2605(k), Plaintiffs suffered

 concrete and particularized harm, including the incurring of unnecessary fees, late charges, and

 interest on their mortgage account, aggravation, and other emotional distress.

        118.    In light of SLS’s repeated violations, SLS’s noncompliance with 12 U.S.C. §

 2605(k) is a pattern and practice of SLS.




                                                 18
Case 5:19-cv-00016-EKD-JCH Document 13 Filed 05/15/19 Page 19 of 24 Pageid#: 91




        119.    Because of SLS’s violations of RESPA, 12 U.S.C. § 2605(k), Plaintiffs are entitled

 to recover their actual damages, statutory damages in an amount not greater than $2,000 per

 violation, attorneys’ fees, and costs pursuant to 12 U.S.C. § 2605(f).

                                    COUNT FOUR:
                          VIOLATION OF FDCPA, 15 U.S.C. § 1692e
                                 (INDIVIDUAL CLAIM)

        120.    Plaintiffs incorporate each of the allegations set forth in the preceding paragraphs.

        121.    SLS treated Plaintiffs as in default when it took over servicing of the loans based

 on SLS’s erroneous belief that Plaintiffs failed to make their January 2017 and February 2017

 mortgage payments.

        122.    SLS repeatedly violated 15 U.S.C. § 1692e(2) by falsely claiming that Plaintiffs

 defaulted on their mortgage and were delinquent on their account, when they were in fact current

 on their mortgage payments. Alternatively, SLS violated 15 U.S.C. § 1692e(2) by representing

 that Plaintiffs were current on their mortgage and did not need to make a payment, when in fact

 Plaintiffs needed to make a payment on their mortgage.

        123.    Also, SLS repeatedly violated 15 U.S.C. § 1692e(5) by threatening late charges and

 its intent to foreclose on Plaintiffs’ home when SLS had no legal right to do so because Plaintiffs

 were current on their mortgage.

        124.    Also, SLS repeatedly violated 15 U.S.C. § 1692e(10) by using false representations

 and deceptive means to collect or attempt to collect on the loan, including but not limited to,

 overcharging Plaintiffs, misrepresenting that overpayments would cover Plaintiffs’ future

 payments, refusing to accept Plaintiffs’ payments, refusing to send Plaintiffs periodic statements,

 and providing Plaintiffs with conflicting and inconsistent information regarding the status of their

 mortgage.




                                                 19
Case 5:19-cv-00016-EKD-JCH Document 13 Filed 05/15/19 Page 20 of 24 Pageid#: 92




          125.   As a result of SLS’s repeated violations of 15 U.S.C. § 1692e, Plaintiffs suffered

 concrete and particularized harm including the incurring of unnecessary fees, late charges, and

 interest on their mortgage account, aggravation, and other emotional distress.

          126.   Based on SLS’s noncompliance with § 1692e, Plaintiffs are entitled to recover

 actual damages, statutory damages, reasonable attorneys’ fees, and costs, pursuant to 15 U.S.C. §

 1692k.

                                      COUNT FIVE:
                           VIOLATION OF FDCPA, 15 U.S.C. § 1692f
                                  (INDIVIDUAL CLAIM)

          127.   Plaintiffs incorporate each of the allegations set forth in the preceding paragraphs.

          128.   SLS repeatedly violated 15 U.S.C. § 1692f by using unfair and unconscionable

 means to collect or attempt to collect a debt from Plaintiffs.

          129.   SLS’s noncompliance with 15 U.S.C. § 1692f included inducing Plaintiffs to

 overpay on their account, threatening to foreclose on Plaintiffs’ home without any legal right to do

 so, collecting fees and charges from Plaintiffs that SLS was not contractually entitled to collect,

 refusing to accept Plaintiffs’ payments when tendered, and refusing to provide Plaintiffs with

 monthly periodic statements when requested.

          130.   As a result of SLS’s repeated violations of 15 U.S.C. § 1692f, Plaintiffs suffered

 concrete and particularized harm including the incurring of unnecessary fees, late charges, and

 interest on their mortgage account, aggravation, and other emotional distress.

          131.   Based on SLS’s noncompliance with § 1692f, Plaintiffs are entitled to recover

 actual damages, statutory damages, reasonable attorneys’ fees, and costs, pursuant to 15 U.S.C. §

 1692k.




                                                  20
Case 5:19-cv-00016-EKD-JCH Document 13 Filed 05/15/19 Page 21 of 24 Pageid#: 93




                                               COUNT SIX:
                                                  FRAUD
                                           (INDIVIDUAL CLAIM)

        132.    Plaintiffs incorporate each of the allegations set forth in the preceding paragraphs.

        133.    SLS made numerous fraudulent representations to Plaintiffs regarding the status of

 their loan including but not limited to the amount that was due each month, including, but not

 limited to, each representation or omission detailed above and specifically incorporated herein in

 paragraphs 17 through 65.

        134.    Alternatively, SLS omitted material information by not informing Plaintiffs of the

 amount they needed to pay to remain current on their mortgage in each phone call Plaintiffs made

 to SLS, including, but not limited to, each representation or omission detailed above and

 specifically incorporated herein in paragraphs 17 through 65.

        135.    The representations and omissions made by SLS were untrue as evidenced by SLS

 now attempting to foreclose on their home.

        136.    Plaintiffs relied on SLS’s misrepresentations and omissions when they were told

 the amount to pay each month. If Plaintiffs had known of SLS’s misrepresentations, they would

 have paid any alleged amount due.

        137.    SLS also actively concealed the amount owed so that it could put Plaintiffs in

 default and recoup default related servicing charges such as late fees and other expenses.

        138.    SLS knew, or should have known, that Plaintiffs were relying on its representations

 regarding the amount owed on their mortgage each month, particularly since it refused to send

 monthly mortgage statements or enroll them in automatic payments.

        139.    SLS’s representations regarding the amount due each month were false as is

 evidenced by its attempt to foreclose on Plaintiffs’ home.




                                                 21
Case 5:19-cv-00016-EKD-JCH Document 13 Filed 05/15/19 Page 22 of 24 Pageid#: 94




         140.     SLS made these false statements of material facts with the intent to deceive

 Plaintiffs.

         141.     SLS’s actions were willful and done for its pecuniary benefit. As a result of SLS’s

 conduct, actions and inaction, Plaintiffs have suffered actual damages, including incurring of

 additional debt secured by real property for default related servicing and the threatened foreclosure

 of their home.

         142.     Plaintiffs are entitled to punitive damages because SLS’s conduct was willful,

 wanton, malicious, and deliberate.

         143.     In the alternative, if SLS made the misrepresentations identified above innocently

 or negligently, SLS made those misrepresentations with the intent that Plaintiffs rely on those

 representations.

         144.     Plaintiffs relied on SLS’s representations to their detriment and they have suffered

 damages due to SLS’s conduct.

         145.     Plaintiffs are entitled to recover their actual damages, punitive damages and

 attorneys’ fees and costs.

                                       PRAYER FOR RELIEF

         WHEREFORE, Plaintiffs demand judgment for actual, statutory, and punitive damages

 against SLS; their attorneys’ fees and costs; prejudgment and post-judgment interest at the

 judgment rate; and such other relief the Court deems proper

 TRIAL BY JURY IS DEMANDED

                                                Respectfully submitted,
                                                MELISSA S. SHIFFLETT and
                                                BRENT A. SHIFFLETT

                                                By:____/s/ Kristi C. Kelly____________________
                                                Kristi C. Kelly, Esq., VSB #72791



                                                   22
Case 5:19-cv-00016-EKD-JCH Document 13 Filed 05/15/19 Page 23 of 24 Pageid#: 95




                                    Andrew J. Guzzo, Esq., VSB #82170
                                    Casey S. Nash, Esq., VSB #84261
                                    KELLY GUZZO, PLC
                                    3925 Chain Bridge Road, Suite 202
                                    Fairfax, VA 22030
                                    (703) 424-7572 – Telephone
                                    (703) 591-0167 – Facsimile
                                    Email: kkelly@kellyguzzo.com
                                    Email: aguzzo@kellyguzzo.com
                                    Email: casey@kellyguzzo.com




                                      23
Case 5:19-cv-00016-EKD-JCH Document 13 Filed 05/15/19 Page 24 of 24 Pageid#: 96




                                  CERTIFICATE OF SERVICE

         I hereby certify that on this 15th day of May, 2019, I will electronically file the foregoing
 with the Clerk of the Court using the CM/ECF system, which will then send a notification of such
 filing (NEF) to all counsel of record.




                                               By:      /s/ Kristi C. Kelly
                                               Kristi C. Kelly, Esq., VSB #72791
                                               KELLY GUZZO, PLC
                                               3925 Chain Bridge Road, Suite 202
                                               Fairfax, VA 22030
                                               (703) 424-7572
                                               (703) 591-0167 Facsimile
                                               Email: kkelly@kellyguzzo.com
                                               Counsel for Plaintiffs




                                                  24
